It is contended by the solicitor-general that the words by Raines to Greene, "Where in hell do you think I left it," were opprobrious and abusive words and made Raines the aggressor in the fight between him and Greene. I can not agree with that contention. The language employed by Raines was rude and impolite, but was not opprobrious or abusive. Opprobrious words are words tending to subject the person to whom they are addressed to shame, disgrace or dishonor.
There is no statute of this State justifying an assault or an assault and battery because of impolite language used by one person to another; and, under the law, it is immaterial that the person using such language was a Negro and that the person to whom it was addressed was a white man. In Burns v. State,80 Ga. 544, 548 (7 S.E. 88), the court said: "It was suggested in argument that a white man will not take insolence from a Negro, and we suppose it was meant for us to note that virtue or infirmity (whichever it may be) in expounding and administering the law, or it would not have been mentioned. What we have to say on that subject is this: The duty of an officer to a colored prisoner is not different in any respect from his duty to a white prisoner. He must do right to a colored man as well as to a white man, and obey the law. Judges, including ourselves, must do right to peoples of all colors; jurors ought to do it, and policemen shall do it, so far as it depends upon us to administer the rules of law to their conduct." While the facts of that case are different from those of this case, the principle of law involved is the same, to wit, that in the halls of justice even-handed justice should be administered alike to all persons, whether white or black.
In this case the undisputed evidence shows that, when Raines used the impolite language to Greene, the latter retorted by employing vile and opprobrious words to Raines. Greene, therefore, was the aggressor, and he was not justified in assaulting or in attempting to commit an assault and battery upon Raines because the latter merely replied "You are another one." Greene himself testified that, when Raines said "You are another one," he immediately reached for the ice hooks, and that he did so with the intent to throw it at, and to hit, Raines. Under these undisputed facts, Raines, when he saw Greene was in the act of assaulting *Page 183 
him with a heavy iron weapon, was justified in trying to protect himself from the imminent and threatened assault by throwing the bottle at Greene.
The majority opinion cites many cases holding that, where there is any evidence to support the verdict, the appellate court will not reverse a judgment overruling the general grounds of a motion for a new trial. However, equally as many rulings could be cited which hold that, where the evidence demands a verdict contrary to the one rendered, the judgment will be reversed on the general grounds. The general rule that in a criminal case, based upon the use of alleged opprobrious or abusive language, it is for the jury to determine whether the language used is opprobrious or abusive, does not apply where, as here, the words employed are not per se opprobrious or abusive, and where, as here, there is nothing in the evidence tending to disclose bad feelings between the parties, and nothing tending to show that the tone, manner, and spirit of the person in using the language was antagonistic or hostile to the one so addressed; and where, as here, there were no other circumstances tending to show that the person in using the language intended thereby to insult or abuse the one thus addressed, the jury would not be authorized to find that the language as so used was opprobrious or abusive.
In Hamilton v. State, 9 Ga. App. 402 (71 S.E. 593), this distinction was recognized. In that case, the original record shows that, shortly before the alleged opprobrious and abusive language was employed, the relationship between the prosecutor and the accused was unfriendly and antagonistic, and the court said: "The sufficiency of the provocation depends, not only upon the language employed, but upon the relationship of the parties, the state of feeling existing between them, the tone, manner, and spirit in which the language is used, and other circumstances from which the jury may in some instances
[italics mine] determine that words apparently or ordinarily innocent afforded reasonable cause for provocation under the circumstances or in the manner in which they were used."
In the instant case, the undisputed evidence showed that Raines and Greene as employees of the ice company had worked together for twelve years, and there is nothing in the evidence showing, or tending to show, that their relationship during all that time had *Page 184 
not been pleasant and friendly, and there was no evidence tending to show what was the tone, manner, and spirit in which Raines used the alleged opprobrious or abusive language, or that there were any other circumstances tending to show that the language as used by Raines was opprobrious or abusive or sufficient to afford reasonable cause for Greene to apply the vile and opprobrious epithet to Raines. On all of those questions the evidence is absolutely silent, and the burden was upon the State to affirmatively show otherwise, and that burden it failed to carry. Suppose that Raines had said to Greene, "Where do you reckon I left it [the truck]?" could that language have been reasonably construed as opprobrious or abusive? If not, did the mere adding of the word "hell" to the question change the innocent question into an unlawful and abusive one? It is common knowledge, known to this court and to all men, that persons frequently use that word to others, and especially to associates, without intending to insult or abuse them. Suppose that Raines and Greene had swapped places, and that Raines had asked Greene where he had left the truck, and Greene had replied, "Where in the hell do you reckon I left it?" would that language have afforded a reasonable cause to Raines to apply to Greene the vile epithet which Greene applied to Raines? To state the question, is to answer it in the negative. And this court in this case, by a unanimous opinion, holds that the trial judge erred in charging the jury that "the factor of difference in race between the prosecutor and the defendant would be a proper matter for your consideration," and has reversed the judgment because of that error. I concur in the majority opinion, reversing the case because of the above-mentioned error in the charge, but dissent from the ruling that the evidence authorized the defendant's conviction.